DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terahata (JP-6470859) in view of Kaufman et al. (hereinafter “Kaufman” US 5,517,021).
(Note that the relevant portions of the Terahata reference are cited with respect to the English language portion of the reference.)

As pertaining to Claim 1, Terahata discloses (see Fig. 24 in combination with Fig. 1) an information processing method to be executed by one or more processors (see (200A, 200B) in Fig. 24) included in an information processing device (see the portable information processing terminal associated with (200B) in combination with the computer associated with (200A)), the information processing method comprising:
acquiring at least a sensor signal from another device (see (190) in Fig. 1) mounted on a head of a user (see (120A) in Fig. 24);
detecting at least movement of a user (i.e., a head movement), based on the sensor signal (again, see (190));
display-controlling a character (i.e., an avatar; see (6A) in Fig. 24) superimposed on an image (see (2421) and any background image in Fig. 24) that is being displayed on a screen (see (2435) in Fig. 24); and
controlling motion of the character (i.e., the avatar; see (6A)), based on a result of detecting the movement (see Page 19, Lines 17-32 and Ln. 38-42; Page 20, Lines 2-6, Lines 11-22, and Lines 28-34; and see Page 16, Lines 46-53 through Page 17, Lines 1-2 and Lines 13-32 in combination with Page 2, Lines 50-53 through Page 3, Lines 1-13; and Page 10, Lines 1-36).

	Terahata discloses that the motion of the character (i.e., avatar) can be controlled based on at least a head movement, hand movement, torso movement, and/or foot movement of a user (see Page 20, Lines 49-51).  Terahata further discloses a gaze sensor (see Page 3, Lines 6-13) to determine a line-of-sight of the user.  However, Terahata does not explicitly disclose acquiring at least an electrooculogram controlling the motion of the character based on a result of detecting the movement of the eyes.  However, this control feature is well-known in the art.
	In fact, Kaufman discloses (see Fig. 5) an information processing method for generating communication and control functions using eye gestures (see Col. 1, Ln. 6-16) comprising acquiring at least an electrooculogram signal (see Col. 2, Ln. 39-46) from another device mounted on a head of a user (see Col. 5, Ln. 10-23 and Ln. 41-48); detecting at least movement of eyes of a user, based on the electrooculogram signal (see Col. 6, Ln. 62-67); and controlling the motion of the character based on a result of detecting the movement of the eyes (see Col. 11, Ln. 63-67 through Col. 12, Ln. 1-17 and Col. 4, Ln. 1-15).  Kaufman discloses that the utilization of electrooculogram (EOG) signals to detect a movement of a user’s eyes is both inexpensive and efficient in providing communication and control functions for a virtual environment (see Col. 2, Ln. 1-6).  In this regard, Kaufman suggests that utilizing EOG sensors and signals can reliably and conveniently assist any variety of user, including a handicapped user, in issuing commands in a virtual environment (see Col. 1, Ln. 62-67 and Col. 2, Ln. 7-35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terahata with the teachings of Kaufman, such that the method disclosed by Terahata comprises acquiring at least an electrooculogram signal from another device mounted on a head of a user; detecting at least movement of eyes of a user, based on the electrooculogram controlling the motion of the character based on a result of detecting the movement of the eyes, as suggested by Kaufman, in order to reliably and conveniently assist any variety of user, including a handicapped user, in issuing commands in a virtual environment in a manner that is inexpensive and efficient.

As pertaining to Claim 2, Terahata discloses (see Fig. 24 in combination with Fig. 1) that the acquiring includes acquiring a sensor signal (i.e., a head motion signal) sensed by an acceleration sensor and/or an angular velocity sensor (see (190) in Fig. 1) mounted on the other device (see (120A) in Fig. 24 and (120) in Fig. 1),
the detecting includes detecting the movement of the head of the user, based on the sensor signal (again, see (190); and see Page 2, Lines 50-53 through Page 3, Lines 1-5; Page 17, Lines 13-32; and Page 19, Lines 41-42), and
the controlling the motion includes (see the combined teachings of Terahata and Kaufman) controlling the motion of the character (i.e., an avatar; see (6A) in Fig. 24 of Terahata), based on the result of detecting the movement of the eyes (again, see Col. 11, Ln. 63-67 through Col. 12, Ln. 1-17 and Col. 4, Ln. 1-15 of Kaufman) and the movement of the head (again, see Page 2, Lines 50-53 through Page 3, Lines 1-5; Page 17, Lines 13-32; and Page 19, Lines 41-42 of Terahata; and note that one of ordinary skill in the art would have recognized the utility in controlling the motion of the character based on both the detection of eye movement and the detection of head movement, according to the combined teachings of Terahata and Kaufman, in order to reliably and conveniently assist any variety of user in issuing commands in a virtual environment in a manner that is inexpensive and efficient).

As pertaining to Claim 3, Terahata discloses (see Fig. 24 in combination with Fig. 1) that the display-controlling includes display-controlling a Ul component (i.e., any avatar component; again, see (6A) in Fig. 24), which is selectable of a basic motion relating to a torso (i.e., a body) of the character (i.e., the avatar), to be displayed on the screen (again, see (2435) in Fig. 24), and
the controlling the motion includes controlling the motion of the character (i.e., the avatar), based on the basic motion relating to the torso (i.e., the body) of the character (i.e., the avatar) selected using the UI component (i.e., any avatar component) and a motion relating to the head of the character (i.e., the avatar), based on the result of detecting (see Page 2, Lines 50-53 through Page 3, Lines 1-5; Page 17, Lines 13-32; and Page 19, Lines 41-42; and note that the motion of the different components of the avatar are moved to reflect the movement of the user’s head, hands, waist, and feet).

As pertaining to Claim 4, Terahata discloses (see Fig. 24 in combination with Fig. 1) that the display-controlling includes display-control of the character (i.e., the avatar; see (6A) in Fig. 24) superimposed on an image (see (2421) and any background image in Fig. 24) that is being captured by an image capturing device (see (2431) in Fig. 24; and again, see Page 19, Lines 17-32 and Ln. 38-42; Page 20, Lines 2-6, Lines 11-22, and Lines 28-34).

As pertaining to Claim 5, Kaufman discloses (see Fig. 5) that the detecting includes detecting eye blink (i.e., blinking or winking gesture) or movement of line of sight (i.e., the movement of the eyes), based on the electrooculogram signal (again, see Col. 2, Ln. 39-46 and Col. 4, Ln. 60-67 through Col. 5, Ln. 1-6),
the controlling the motion includes controlling the motion of the character (i.e., the avatar), based on a first motion parameter associated with the eye blink (i.e., the blinking or winking gesture) or a second motion parameter associated with the movement of line of sight (i.e., the movement of the eyes; again, see Col. 11, Ln. 63-67 through Col. 12, Ln. 1-17 and Col. 4, Ln. 1-15).

As pertaining to Claim 6, Kaufman discloses (see Fig. 5) that the detecting includes detecting strength (i.e., displacement, speed, and/or duration) of eye blink or speed of movement of line of sight (i.e., speed of eye movement), based on the electrooculogram signal (again, see Col. 2, Ln. 39-46 and Col. 4, Ln. 60-67 through Col. 5, Ln. 1-6; and see Col. 4, Ln. 1-15),
the controlling the motion includes controlling the motion of the character (i.e., the avatar), based on a third motion parameter associated with the strength (i.e., displacement, speed, and/or duration) of eye blink or a fourth motion parameter associated with the speed of movement of line of sight (i.e., speed of eye movement; again, see Col. 11, Ln. 63-67 through Col. 12, Ln. 1-17; also see Col. 13, Ln. 33-46).

As pertaining to Claim 7, Terahata discloses (see Fig. 24 in combination with Fig. 1) that the controlling the motion includes changing a position of the character (i.e., 

As pertaining to Claim 8, Terahata discloses (see Fig. 24 in combination with Fig. 1) that the motion of the character (i.e., the avatar; again, see (6A) in Fig. 24) includes an active motion (i.e., any arbitrary motion that reflects the movement of the user’s body in the virtual space) that is an automatic motion, and
the controlling the motion includes determining a value of a parameter (i.e., any movement parameter) relating to the active motion, based on the result of detecting (see Page 19, Lines 38-42; Page 20, Lines 2-6 and Lines 28-34; in combination with Page 2, Lines 50-53 through Page 3, Lines 1-5; and Page 10, Lines 1-36).

As pertaining to Claim 9, Kaufman discloses (see Fig. 5) that the detecting includes detecting a degree of concentration or a degree of calmness (i.e., a focus of the eye) of the user by using eye blink detected based on the electrooculogram signal (again, see Col. 2, Ln. 39-46 and Col. 4, Ln. 60-67 through Col. 5, Ln. 1-6; and see Col. 4, Ln. 1-15), and
the controlling the motion includes controlling the motion of the character (i.e., the avatar), based on the degree of concentration or a degree of calmness (i.e., a focus 

As pertaining to Claim 10, Terahata discloses (see Fig. 24 in combination with Fig. 1) that the information processing device (see the portable information processing terminal associated with (200B) in combination with the computer associated with (200A)) is a mobile terminal, and the other device (see (120A) in Fig. 24) is an eyewear (see Page 19, Lines 17-32).

As pertaining to Claim 11, Terahata discloses (see Fig. 24 in combination with Fig. 1) an information processing device (see the portable information processing terminal associated with (200B) in combination with the computer associated with (200A)) comprising one or more processors (see (200A, 200B) in Fig. 24),
the one or more processors (200A, 200B) executing processing including:
acquiring at least a sensor signal from another device (see (190) in Fig. 1) mounted on a head of a user (see (120A) in Fig. 24);
detecting at least movement of a user (i.e., a head movement), based on the sensor signal (again, see (190));
display-controlling a character (i.e., an avatar; see (6A) in Fig. 24) superimposed on an image (see (2421) and any background image in Fig. 24) that is being displayed on a screen (see (2435) in Fig. 24); and
controlling motion of the character (i.e., the avatar; see (6A)), based on a result of detecting the movement (see Page 19, Lines 17-32 and Ln. 38-42; Page 20, 

	Terahata discloses that the motion of the character (i.e., avatar) can be controlled based on at least a head movement, hand movement, torso movement, and/or foot movement of a user (see Page 20, Lines 49-51).  Terahata further discloses a gaze sensor (see Page 3, Lines 6-13) to determine a line-of-sight of the user.  However, Terahata does not explicitly disclose acquiring at least an electrooculogram signal from another device mounted on a head of a user; detecting at least movement of eyes of a user, based on the electrooculogram signal; and controlling the motion of the character based on a result of detecting the movement of the eyes.  However, this control feature is well-known in the art.
	In fact, Kaufman discloses (see Fig. 5) an information processing method for generating communication and control functions using eye gestures (see Col. 1, Ln. 6-16) comprising acquiring at least an electrooculogram signal (see Col. 2, Ln. 39-46) from another device mounted on a head of a user (see Col. 5, Ln. 20-23 and Ln. 41-48); detecting at least movement of eyes of a user, based on the electrooculogram signal (see Col. 6, Ln. 62-67); and controlling the motion of the character based on a result of detecting the movement of the eyes (see Col. 11, Ln. 63-67 through Col. 12, Ln. 1-17).  Kaufman discloses that the utilization of electrooculogram (EOG) signals to detect a movement of a user’s eyes is both inexpensive and efficient in providing communication and control functions for a virtual 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terahata with the teachings of Kaufman, such that the method disclosed by Terahata comprises acquiring at least an electrooculogram signal from another device mounted on a head of a user; detecting at least movement of eyes of a user, based on the electrooculogram signal; and controlling the motion of the character based on a result of detecting the movement of the eyes, as suggested by Kaufman, in order to reliably and conveniently assist any variety of user, including a handicapped user, in issuing commands in a virtual environment in a manner that is inexpensive and efficient.

As pertaining to Claim 12, Terahata discloses (see Fig. 24 in combination with Fig. 1) an information processing system comprising an information processing device (see the portable information processing terminal associated with (200B) in combination with the computer associated with (200A)) and an eyewear (see (120A) in Fig. 24) connected to be able to implement data communication (see Page 19, Lines 17-32 and Ln. 38-42; Page 20, Lines 2-6, Lines 11-22, and Lines 28-34), wherein
the eyewear (120A) includes
a sensor (see (190) in Fig. 1), and

the information processing device (see (200B) in combination with (200A)) includes
a communication unit (i.e., a receiving unit) configured to receive at least the sensor signal (i.e., a head movement signal) from the eyewear (120A), and
a control unit (i.e., a processor) configured to detect a movement (i.e., a head movement), based on the sensor signal (i.e., a head movement signal), display-control a character (i.e., an avatar; see (6A) in Fig. 24) superimposed on an image (see (2421) and any background image in Fig. 24) that is being displayed on a screen (see (2435) in Fig. 24), and control motion of the character (i.e., the avatar; see (6A)), based on a result of detecting the movement (again, see Page 19, Lines 17-32 and Ln. 38-42; Page 20, Lines 2-6, Lines 11-22, and Lines 28-34; and also see Page 16, Lines 46-53 through Page 17, Lines 1-2 and Lines 13-32 in combination with Page 2, Lines 50-53 through Page 3, Lines 1-13; and Page 10, Lines 1-36).

	Terahata discloses that the motion of the character (i.e., avatar) can be controlled based on at least a head movement, hand movement, torso movement, and/or foot movement of a user (see Page 20, Lines 49-51).  Terahata further discloses a gaze sensor (see Page 3, Lines 6-13) to determine a line-of-sight of the user.  However, Terahata does not explicitly disclose acquiring at least an electrooculogram controlling the motion of the character based on a result of detecting the movement of the eyes.  However, this control feature is well-known in the art.
	In fact, Kaufman discloses (see Fig. 5) an information processing method for generating communication and control functions using eye gestures (see Col. 1, Ln. 6-16) comprising acquiring at least an electrooculogram signal (see Col. 2, Ln. 39-46) from a plurality of bioelectrodes included in an eyewear (see Col. 5, Ln. 20-23 and Ln. 41-48); detecting at least movement of eyes of a user, based on the electrooculogram signal (see Col. 6, Ln. 62-67); and controlling the motion of the character based on a result of detecting the movement of the eyes (see Col. 11, Ln. 63-67 through Col. 12, Ln. 1-17).  Kaufman discloses that the utilization of electrooculogram (EOG) signals to detect a movement of a user’s eyes is both inexpensive and efficient in providing communication and control functions for a virtual environment (see Col. 2, Ln. 1-6).  In this regard, Kaufman suggests that utilizing EOG sensors and signals can reliably and conveniently assist any variety of user, including a handicapped user, in issuing commands in a virtual environment (see Col. 1, Ln. 62-67 and Col. 2, Ln. 7-35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Terahata with the teachings of Kaufman, such that the method disclosed by Terahata comprises acquiring at least an electrooculogram signal from another device mounted on a head of a user; detecting at least movement of eyes of a user, based on the electrooculogram controlling the motion of the character based on a result of detecting the movement of the eyes, as suggested by Kaufman, in order to reliably and conveniently assist any variety of user, including a handicapped user, in issuing commands in a virtual environment in a manner that is inexpensive and efficient.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622